Citation Nr: 0419037	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  98-08 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Evaluation of service-connected low back strain with 
spondylolisthesis, arthritis, and disc space narrowing at L5-
S1, rated 20 percent disabling from November 1, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

REMAND

The veteran served on active duty from May 1974 to October 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The veteran's claim was before the Board in September 2003.  
The Board issued a decision at that time that denied two of 
the veteran's service connection claims.  The issue of 
entitlement to a higher rating for his service-connected back 
disability was remanded to the RO.  

The veteran appealed the denial of his service connection 
claims to the United States Court of Appeals for Veterans 
Claims (Court).  However, the Court ruled that the veteran's 
appeal was not timely and dismissed the appeal in May 2004.  

It appears from a date stamp on a copy of the Court's order 
in the claims file that the case was sent to the RO following 
the Court's action in May 2004.  The case was then returned 
to the Board by the RO on May 18, 2004.  However, none of the 
required development, as indicated in the September 2003 
remand, was accomplished.  Moreover, the veteran was not 
advised that his case was being returned to the Board.  
Because the veteran was not afforded the development required 
by the Board's September 2003 remand, the case must again be 
remanded to afford the veteran due process in the development 
of his claim.  Stegall v. West, 11 Vet. App. 268 (1998).

As noted in September 2003, the veteran's low back disability 
rating was increased to 20 percent in May 1999.  The 
description of the disability was changed to low back strain 
with x-ray evidence of spondylolisthesis, arthritis and 
minimal disc space narrowing at L5-S1.  The diagnostic codes 
used to evaluate the disability were changed to Diagnostic 
Codes 5010-5295.  (Diagnostic Code 5010 is used to evaluate 
disabilities involving traumatic arthritis).  38 C.F.R. 
§ 4.71a.

The veteran's low back disability was addressed by the RO in 
an August 2002 supplemental statement of the case (SSOC).  
The rating criteria relating to intervertebral disc syndrome 
were provided to the veteran in the August 2002 SSOC.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The Board notes that, effective September 23, 2002, the 
provisions of 38 C.F.R. § 4.71a pertaining to the rating 
criteria for disabilities involving intervertebral disc 
syndrome were revised.  See 67 Fed. Reg. 54,345-54,349 
(2002).  This change in regulation is potentially applicable 
in any future adjudication of the veteran's service-connected 
disability rating.  The RO did not refer to the amended 
rating criteria at the time the last SSOC of record was 
issued in December 2002.  

In addition, VA has promulgated yet another change to the 
regulations used to evaluate disabilities of the spine.  This 
was done in August 2003, with the changes effective as of 
September 26, 2003.  See 68 Fed. Reg. 51,454-51,458 (Aug. 27, 
2003).  The latest amendment represents a significant change 
in the way all spinal disabilities are evaluated.  This 
change was made after the case was certified on appeal to the 
Board and the RO has not yet had a chance to adjudicate the 
veteran's claim in light of the new regulations.

The Board finds that it would be prejudicial to the veteran 
for the Board to consider the possibility of a higher rating 
for the veteran's low back disability under the amended 
criteria pertaining to Diagnostic Code 5293, including the 
September 2003 amendments to the rating criteria, or any 
other potentially applicable diagnostic code as amended in 
August 2003.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the issue is remanded to the RO for 
readjudication in light of the regulatory changes.

As noted in September 2003, the veteran had raised several 
issues that had not yet been adjudicated by the RO.  These 
included service connection for left leg disability and 
hepatitis, as well as entitlement to a higher rating for the 
veteran's service-connected right knee disability.  The RO 
denied entitlement to service connection for hepatitis by way 
of a rating decision dated in July 2002.  Notice of the 
rating action was provided in October 2002, and the veteran 
submitted a notice of disagreement with the rating action in 
November 2002.

The veteran was denied service connection for a left leg 
disability and a higher rating for his right knee disability 
by way of a rating decision dated in December 2002.  Notice 
of the rating action was provided that same month.  The 
veteran submitted a notice of disagreement in December 2002.

There is no indication that a statement of the case (SOC) has 
been issued in regard to the three issues discussed above.  
Nevertheless, the veteran has submitted timely notices of 
disagreement with the denial of service connection for 
hepatitis and a left leg disability and denial of a higher 
rating for his service-connected right knee disability.  38 
C.F.R. §§ 20.201, 20.302 (2002).  He must therefore be given 
a SOC in response to his timely notices of disagreement.  See 
Manlincon v. West, 12 Vet. App. 328 (1999).  An SOC should be 
issued on these issues unless the veteran's claims are 
resolved in some manner, such as by a decision review officer 
(DRO) review, a complete grant of benefits sought, or 
withdrawal of the disagreement.

The remanding of the issues involving service connection for 
hepatitis, and a left leg disability and a higher rating for 
a service-connected right knee disability must not be read as 
an acceptance of jurisdiction over the same by the Board.  
The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely notice of disagreement 
to a rating decision denying the benefit sought, and a timely 
substantive appeal after issuance of a SOC.  38 U.S.C.A. 
§ 7105 (West 1991); Roy v. Brown, 5 Vet. App. 554 (1993).  
The RO should return these issues to the Board only if the 
veteran perfects his appeal in accordance with the provisions 
of 38 U.S.C.A. § 7105 (West 2002).

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2003).  
The veteran should be specifically 
told of the information or evidence 
he should submit, if any, and of the 
information or evidence that VA will 
yet obtain with respect to his 
claim.  38 U.S.C.A. § 5103(a) (West 
2002).  The veteran should be told 
to submit all pertinent information 
in his possession.

2.  After completion of these 
actions, the veteran should be 
afforded an examination of his low 
back disability to include the 
orthopedic and neurological 
components.  The claims file and a 
copy of this remand should be made 
available to and reviewed by the 
examiner prior to the examination.  
Any and all indicated evaluations, 
studies, and tests deemed necessary 
by the examiner should be 
accomplished.  All clinical findings 
necessary to apply rating criteria 
found at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002), those 
set forth at 67 Fed. Reg. 54,349 
(Aug. 22, 2002), and the new 
criteria used to evaluate diseases 
and injuries of the spine found at 
68 Fed. Reg. 51,456-57 (Aug. 27, 
2003) should be made.  Range of 
motion studies must be conducted and 
all functional losses should be 
identified, such as pain on use, 
weakness, incoordination, 
fatigability, etc.  

3.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issue on 
appeal.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  The supplemental statement 
of the case should specifically 
refer to the two sets of new rating 
criteria relating to disc syndrome 
as well as the overall new 
diagnostic codes/criteria used to 
evaluate spinal disabilities as of 
September 26, 2003.

4.  The RO should issue a statement 
of the case pertaining to the issues 
of service connection for hepatitis 
and a left leg disability, and the 
issue of entitlement to a higher 
rating for a service-connected right 
knee disability.  If, and only if, a 
substantive appeal is timely filed, 
these issues should be returned to 
the Board.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

